Exhibit 10.01

 

 

 

W. R. Grace & Co.

T

410.531-4574

 

 

7500 Grace Drive

F

410.531-4414

 

 

Columbia, MD 21044

E

fred.festa@grace.com

 

 

 

W

grace.com

 

Fred Festa

Chairman, President and Chief Executive Officer

 

 

 

February 28, 2008

 

 

 

Mr. Hudson La Force III

 

 

 

Dear Hudson:

 

This letter agreement specifies the terms of your employment with W. R. Grace &
Co. (the “Company”), which were presented and approved by the Board of Directors
(the “Board’) of the Company and/or the Compensation Committee of the Board, as
applicable, on February 28, 2008. I am extremely pleased that you have agreed to
join the Company and believe that you will make a valuable contribution to the
Company’s future.

 

If you agree with the terms of this letter agreement, please sign where
indicated below and return one fully executed copy to me. An additional copy is
also enclosed for your records.

 

Position and Responsibilities

 

At its February 28, 2008, meeting, the Board elected you to the position of
Senior Vice President and Chief Financial Officer of the Company (and of its
subsidiary, W. R. Grace & Co. - Conn.), to be effective as of your commencement
of employment with the Company.

 

Your employment with the Company will commence on April 1, 2008. Your title will
be “Senior Vice President and Chief Financial Officer.” (As all other Company
employees, you will actually be employed by W. R. Grace & Co. - Conn., a 100%
owned subsidiary of the Company, but will be elected an officer of both W. R.
Grace & Co. and    W. R. Grace & Co. - Conn.)

 

You will be an employee of the Company “at will” with no definite term of
employment, and you will be subject to the same requirements as other salaried
employees of the Company, except as provided under this letter agreement.

 

You will be head of, and responsible for, the global financial organization of
the Company, and you will report directly to me, in my capacity as Chairman,
President and Chief Executive Officer, of the Company. Your office will be
located at the company headquarters in Columbia, Maryland.

 

Compensation

 

1.               Your initial annual base salary as Senior Vice President and
Chief Financial Officer will be $410,000.00. Thereafter, your base salary will
be subject to periodic reviews on the same basis and at the same intervals as
are applicable to other officers of the Company.

 

 

--------------------------------------------------------------------------------


 

Your salary will cease to accrue immediately upon your termination of employment
with the Company, regardless of the reason for such termination. (Note, however,
the provisions under “Severance Pay Arrangement.”)

 

2.               You will be eligible to participate in the Company’s Annual
Incentive Compensation Program. For the 2008 calendar year, your targeted award
under the Program will be 75 percent of your base salary earnings during 2008,
based on the financial performance of the Company and your personal achievement
during that year. The cash payment you actually receive under the Program for
2008 (the “2008 AICP Payment”) will be paid to you in March 2009 at the same
time other Program participants receive their payments for 2008, subject to the
requirements of the remainder of this paragraph. You will receive your 2008 AICP
Payment only if you are employed by the Company on that March 2009 payment
date.  You will not be entitled to that payment if you terminate your employment
with the Company, or are terminated by the Company prior to that March 2009
payment date.

 

Under the Program, awards for a calendar year are generally paid during March of
the following calendar year and are subject to Board approval. In general, the
amount of award paid to any participant may range from 0% to 200% of the
participants targeted award for the year, depending on individual performance
and the extent to which the Company (and any applicable business unit) achieves
(or surpasses) certain financial goals. Also, a Program participant is not
entitled to payment of an award for a calendar year, if the participant is not
an active employee of the Company on the date the award is actually paid. From
time to time, the individual incentive targets are reviewed and adjusted as
necessary based on competitive practice. These and the other provisions of the
Program will apply to you in the same manner as applicable to other Program
participants, except as specified in the above paragraph.

 

3.               You will be eligible for a targeted award under the Company’s
Long-Term Incentive Plan (the “LTIP”) for the 2008 - 2010 performance period
(subject to the Plan’s approval in bankruptcy court) in the amount of $500,000,
prorated for your actual time of active employment during the performance
period. You will also participate in the 2007 - 2009 LTIP with a targeted award
of $500,000 and in the 2006-2008 LTIP with a targeted award of $500,000, both to
be prorated for your actual time of active employment during the LTIP’s
performance period. The terms of your award under all LTIPs, shall be the same
as the terms governing the awards of the other participants under the applicable
LTIP, including the requirement of active employment with the Company on the
date an LTIP payment is made to the LTIP participants, in order to be entitled
to such a payment.

 

4.               Consistent with your election as an officer of the Company, the
Board will be requested to authorize the Company to enter into a written
Executive Severance Agreement, or a so-called “golden parachute,” with you. In
general, the terms of that agreement will provide for a severance payment of
3.00 times the sum of your annual base salary plus your targeted annual
incentive compensation award (adjusted in accordance with the terms of that
agreement), and certain other benefits, in the event your employment terminates
under certain conditions following a change-in-control of the Company. The form
and provisions of your Executive Severance Agreement will be the same as
applicable to other elected officers of the Company. Please refer to the
Executive Severance Agreement itself for definition of “change in control”,
“employment termination” and other particulars of this arrangement.

 

 

2

--------------------------------------------------------------------------------


 

Severance Pay Arrangement

 

If you are involuntarily terminated by the Company under circumstances in which
you would qualify for severance pay under the terms of the Grace Severance Pay
Plan for Salaried Employees (the “Grace Severance Plan”), then you will be
entitled to a severance payment of 1.5 times a dollar amount equal to your
annual base salary at the time your employment is terminated. This severance pay
arrangement shall be governed by the terms of the Grace Severance Plan, except
of course for the calculation of the amount of severance pay. Under that Plan,
the total severance payment would be made to you in installments, at the same
time and in the same manner as salary continuation payments, over a period of 18
months beginning as of the date you are terminated. However, at your option,
under the current terms of the Grace Severance Plan, the entire severance
payment may be paid to you in a single lump sum as soon as practical after your
termination. Notwithstanding the foregoing, any election to receive such
payments, as well as the timing of those payments, must comply with the American
Jobs Creation Act of 2004 (and all other applicable law).

 

You will not, in any event, however, be entitled to the severance payment
described above if, at the time your employment terminates, your employment
terminates as the result of your death, or you are entitled to payments under
your Executive Severance Agreement described above, or to disability income
payments under the Grace “LTD Plan” and/or “ESP Plan” mentioned below. Also, if
you receive a severance payment under this offer, you will not be entitled to
any other severance pay from the Company.

 

Sign-on Bonus

 

The Company will pay you a sign-on bonus of $250,000 on April 12, 2008 (which is
the first regular Company pay date immediately following your employment start
date of April 1, 2008), subject to the repayment provisions specified in the
next sentence. You agree to repay to the Company the full amount of this bonus
if you voluntary terminate your employment with the Company within the first 12
months of your employment, i.e., anytime prior to April 1, 2009. In that event,
such repayment must be made in full, no later than your last day of active
employment with the Company.

 

Other Benefit Programs

 

As an officer of the Company, you will also be eligible to participate in the
following benefit plans and programs (subject to the continuation and the actual
provisions of the plans and programs, as amended from time to time):

 

·                  The W. R. Grace & Co. Retirement Plan for Salaried Employees
(“Grace Salaried Retirement Plan”)

·                  The W. R. Grace & Co. Supplemental Executive Retirement Plan

·                  The W. R. Grace & Co. Salaried Employee Savings & Investment
Plan

·                  The W. R. Grace & Co. Savings & Investment Plan Replacement
Payment Program

·                  The W. R. Grace & Co. Long-Term Disability Income Plan (“LTD
Plan”)

·                  Executive Salary Protection Plan (“ESP Plan”)

·                  The W. R. Grace & Co. Voluntary Group Accident Insurance Plan

·                  The W. R. Grace & Co. Business Travel Accident Insurance Plan

·                  The W. R. Grace & Co. Group Term Life Insurance Program

·                  Personal Excess Liability Insurance

 

 

3

--------------------------------------------------------------------------------


 

·                  The W. R. Grace & Co. Group Medical Plan

·                  The W. R. Grace & Co. Dental Plan

·                  Retiree Medical Coverage

 

In addition, during your employment with the Company, you shall also be entitled
to participate in all other employee/executive perquisites, pension and welfare
benefit plans and programs made available to the Company’s executives or to its
employees generally, as such plans or programs may be in effect, and amended,
from time to time.

 

Vacation

 

As an officer of the Company, you will be entitled to four weeks paid vacation
per full calendar year.

 

Indemnification

 

The Company shall, to the extent permitted by applicable law, indemnify you and
hold you harmless from and against any and all losses and liabilities you may
incur as a result of your performance of your duties as an officer or employee
of the Company. In addition, the Company shall indemnify and hold you harmless
against any and all losses and liabilities that you may incur, directly or
indirectly, as a result of any third party claims brought against you (other
than by any taxing authority) with respect to the Company’s performance of (or
failure to perform) any commitment made to you under this agreement. The Company
shall obtain such policy or policies of insurance as it reasonably may deem
appropriate to effect this indemnification.

 

Confidentiality and Non-Compete Agreements

 

As a condition of employment, you will be required to sign the Company’s
standard employment agreement (the “Standard Agreement” copy attached), which
includes agreements regarding the confidentiality of Company information and
non-competition, and similar provisions. To the extent that the terms of the
Standard Agreement differ from the terms of this letter agreement, the terms of
this letter agreement (and not the Standard Agreement) shall control your
employment relationship with the Company. In addition, the provisions of item 5
of the Standard Agreement are not applicable to the terms of this letter
agreement, in that the Standard Agreement does not supersede any terms of this
agreement.

 

Miscellaneous

 

You and the Company acknowledge this letter agreement, and the other written
agreements referred to herein, contain the entire understanding of the parties
concerning the subject matter hereof. You and the Company acknowledge that this
agreement supersedes any prior agreement between you and the Company concerning
the subject matter hereof. Except as expressly otherwise provided herein, this
agreement shall not adversely affect your rights to participate in, or receive
any benefit under, any incentive, severance or other benefit plan or program in
which you may from time to time participate.

 

If any provision of this agreement is held invalid or unenforceable in whole or
in part, such provision, to the extent it is invalid or unenforceable, shall be
revised to the extent necessary to make the provision, or part hereof, valid and
enforceable, consistent with the intentions of the parties hereto. Any provision
of this agreement that is held invalid or unenforceable, in whole or in part,
shall not affect the validity and enforceability of the other provisions of this
agreement, which shall remain in full force and effect.

 

 

 

4

--------------------------------------------------------------------------------


 

This letter agreement may be amended, superseded or canceled only by a written
instrument specifically stating that it amends, supersedes or cancels this
letter, executed by you and the Company.

 

If you have any questions regarding any expectations of your new position,
please call me.

 

Hudson, again, I am very excited about your decision to join Grace and look
forward to a productive and rewarding relationship.

 

Sincerely,

 

/s/ Alfred E. Festa

 

 

Alfred E. Festa

Chairman, President & Chief Executive Officer

W. R. Grace & Co.

 

Attachment

 

cc:   W. B. McGowan

        M. A Shelnitz

 

AGREED AND ACCEPTED:

 

 

/s/ Hudson La Force III

 

 

 

Date

March 3, 2008

 

 

 

 

5

--------------------------------------------------------------------------------